                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        BLADEROOM GROUP LIMITED, et al.,
                                   8                                                       Case No. 5:15-cv-01370-EJD
                                                       Plaintiffs,
                                   9                                                       ORDER DENYING DEFENDANT’S
                                                v.                                         MOTION TO COMPEL PRODUCTION
                                  10                                                       OF SETTLEMENT AGREEMENT
                                        EMERSON ELECTRIC CO, et al.,
                                  11                                                       Re: Dkt. No. 891
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13     I.   INTRODUCTION
                                  14          This action for misappropriation of trade secrets and breach of contract was tried to a jury.

                                  15   When the trial commenced, all parties named in the complaint were involved: specifically,

                                  16   Plaintiffs BladeRoom Group Ltd. and Bripco (UK) Ltd. (collectively, “BladeRoom”) on the one

                                  17   hand, and Defendants Facebook, Inc., Emerson Electric Co., Emerson Network Power Solutions,

                                  18   Inc. and Liebert Corporation (collectively, “Emerson”) on the other. But when the trial ended, the

                                  19   only remaining defendant was Emerson because BladeRoom and Facebook entered into a

                                  20   confidential settlement before the case went to verdict. Dkt. No. 771. The jury ultimately

                                  21   awarded BladeRoom $10 million in lost profits damages and $20 million in unjust enrichment

                                  22   damages for both of its claims against Emerson.

                                  23          Believing there exists an opportunity to offset Facebook’s settlement payment against the

                                  24   jury’s damages verdict, Emerson now moves to compel production of the confidential agreement

                                  25   between Facebook and BladeRoom. Dkt. No. 891. BladeRoom and Facebook oppose the motion.

                                  26   Having carefully considered the parties’ positions in conjunction with the trial record, the court

                                  27   concludes an offset of damages is impossible under these circumstances. Accordingly, Emerson’s

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO COMPEL SETTLEMENT AGREEMENT
                                                                       1
                                   1   motion will be denied for the reasons explained below.

                                   2    II.   LEGAL STANDARD
                                   3          “[F]ederal courts sitting in diversity apply state substantive law and federal procedural

                                   4   law.” Cty. of Orange v. U.S. Dist. Ct. (In re Cty. of Orange), 784 F.3d 520, 523-24 (9th Cir.

                                   5   2015). “The task of a federal court in a diversity action is to approximate state law as closely as

                                   6   possible in order to make sure that the vindication of the state right is without discrimination

                                   7   because of the federal forum.” Gee v. Tenneco, Inc., 615 F.2d 857, 861 (9th Cir. 1980).

                                   8          The state law relevant to this motion is California Civil Code § 877, which provides in

                                   9   relevant part:

                                  10                    Where a release, dismissal with or without prejudice, or a covenant
                                                        not to sue or not to enforce judgment is given in good faith before
                                  11                    verdict or judgment to one or more of a number of tortfeasors
                                                        claimed to be liable for the same tort, or to one or more other co-
                                  12                    obligors mutually subject to contribution rights, it shall have the
Northern District of California
 United States District Court




                                                        following effect:
                                  13
                                                        (a) It shall not discharge any other such party from liability unless
                                  14                    its terms so provide, but it shall reduce the claims against the others
                                                        in the amount stipulated by the release, the dismissal or the
                                  15                    covenant, or in the amount of the consideration paid for it,
                                                        whichever is the greater. . . .
                                  16

                                  17          Civil Code § 877 “is designed to provide for equitable sharing of damages, and assure that

                                  18   ‘a plaintiff will not be enriched unjustly by a double recovery, collecting part of his total claim

                                  19   from one joint tortfeasor and all of his claim from another.’” Cty. of San Bernardino v. Walsh,

                                  20   158 Cal. App. 4th 533, 544 (2008) (quoting Reed v. Wilson, 73 Cal. App. 4th 439, 444 (1999)).

                                  21   To accomplish this purpose, a settlement agreement between a plaintiff and one defendant can be

                                  22   discoverable by a non-settling defendant. See, e.g., Harrison v. Bankers Standard Ins. Co., No.

                                  23   13cv1682 BAS (JLB), 2015 WL 3617108 (S.D. Cal. June 9, 2015).

                                  24   III.   DISCUSSION
                                  25          Emerson’s position for this motion is a narrow one. As stated in its reply, “[t]he only issue

                                  26   raised by Emerson’s Motion is whether the Court should compel [BladeRoom] to produce their

                                  27   settlement agreement with Facebook.” To Emerson, the resolution is simple: the court need only

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO COMPEL SETTLEMENT AGREEMENT
                                                                       2
                                   1   look to one statute, Civil Code § 877, and one rule, Federal Rule of Civil Procedure 26(b)(1), the

                                   2   latter of which permits discovery of any nonprivileged matter that is relevant to any party’s claim

                                   3   and proportional to the needs of the case.

                                   4          But the issue is not a standard discovery matter, and the court is not convinced that

                                   5   examining only the moment and ignoring the future is the proper approach. California law, on

                                   6   which Emerson’s request is based, “neither does nor requires idle acts.” Cal. Civ. Code § 3532.1

                                   7   Moreover, federal courts do not compel parties to produce information when doing so can neither

                                   8   contribute to a resolution nor result in a benefit outweighing the burden of production. Fed. R.

                                   9   Civ. P. 26(b)(1).

                                  10          Because ordering BladeRoom to disclose its confidential settlement agreement with

                                  11   Facebook is an idle act which cannot result in an offset, and because disclosure would

                                  12   significantly burden the confidentiality of the settlement between BladeRoom and Facebook, the
Northern District of California
 United States District Court




                                  13   court will not compel production of the agreement.

                                  14          A.    The Scope of § 877
                                  15          More specific observations about § 877 are important to resolving this motion.

                                  16          First, as the party moving for relief, it is Emerson’s burden to prove the entitlement to an

                                  17   offset, or at this stage, that an offset is possible. Textron Fin. Corp. v. Nat’l Union Fire Ins. Co of

                                  18   Pittsburgh, 118 Cal. App. 4th 1061, 1077 (2004)

                                  19          Second, the plain language of § 877 reveals its provisions apply only to joint tortfeasors

                                  20   and to “one or more other co-obligors” on the same contract. The statute does not generally

                                  21   operate to offset damages in cases involving multiple wrongdoers. See Balfour Beatty

                                  22   Infrastructure, Inc. v. PB&A, Inc., No. 16-cv-01152-WHO, 2017 WL 1739101, at *8 (N.D. Cal.

                                  23   May 4, 2017). “Where a plaintiff brings claims only for breach of contract and the defendant is

                                  24   not a co-obligor, section 877 does not apply.” Id.

                                  25          Third, the court finds based on the nature of the unjust enrichment remedy in the context of

                                  26
                                  27
                                       1
                                         Federal law is in accord. See Ohio v. Roberts, 448 U.S. 56, 74 (1980) (“The law does not
                                       require the doing of a futile act.”).
                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO COMPEL SETTLEMENT AGREEMENT
                                                                                        3
                                   1   trade secret misappropriation that § 877 cannot apply to restitutionary damages when the amounts

                                   2   awarded against separate defendants are based on the individualized benefits realized by those

                                   3   defendants. See BladeRoom Grp. Ltd. v. Facebook, Inc., No. 5:15-cv-01370-EJD, 2018 WL

                                   4   1611835, at *2 (N.D. Cal. Apr. 3, 2018) (“The prevailing plaintiff in an action for the

                                   5   misappropriation of trade secrets may recover for the ‘actual loss caused by misappropriation,’ and

                                   6   may also recover ‘for the unjust enrichment caused by misappropriation that is not taken into

                                   7   account in computing damages for actual loss.’”). Because the measure of unjust enrichment is

                                   8   specific to each defendant, based on “the defendant’s profits on sales attributable to the use of the

                                   9   trade secret” (Restatement (Third) of Unfair Competition § 45 cmt. f (1995)), there can be no

                                  10   offset of one defendant’s profits with those of another defendant.

                                  11          B.    Authority Governing Disclosure of Confidential Settlement Agreements
                                  12          The “strong public policy favoring settlement of disputed claims” is also important to note
Northern District of California
 United States District Court




                                  13   because that policy overlays Emerson’s request. Thomasian v. Wells Fargo Bank, N.A., No.

                                  14   03:12-cv-01435-HU, 2013 WL 4498667, at *2 (D. Or. Aug. 22, 2013); accord Fed. R. Civ. P. 408

                                  15   advisory committee’s note (explaining the “more consistently impressive ground” for the

                                  16   evidentiary rule barring the use of offers of compromise and settlement negotiations “is promotion

                                  17   of the public policy favoring the compromise and settlement of disputes”); Advanced

                                  18   Cardiovascular Sys. Inc. v. Medtronic, Inc., 265 F.3d 1294, 1308 (Fed. Cir. 2001) (“[W]e are

                                  19   mindful . . . of the policy in favor protecting settlement negotiations from being admitted as

                                  20   evidence, this serving to encourage settlements.”). Indeed, “[t]he law . . . favors settlement of

                                  21   litigation which reduces the burden on courts and counsel and mitigates the antagonism and

                                  22   hostility that protracted litigation leading to judgment may cause.” 3 Michael H. Graham,

                                  23   Handbook of Federal Evidence § 408:1 n.6 (7th ed. 2012).

                                  24          The “strong public policy” is not served to its fullest extent if confidential settlements are

                                  25   subject to the same unqualified standard which governs civil discovery. Thus, while the scope of

                                  26   pretrial discovery is admittedly broad (Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993)), courts

                                  27   have found it less so when examining the potential disclosure of confidential terms because such

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO COMPEL SETTLEMENT AGREEMENT
                                                                       4
                                   1   agreements should not be “lightly abrogated.” Thomasian, 2013 WL 4498667, at *2 (quoting

                                   2   Flynn v. Portland Gen. Elec. Corp., No. 88-455-FR, 1989 WL 112802, at *2 (D. Or. Sept. 21,

                                   3   1989); see also Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1212 (9th

                                   4   Cir. 2002) (recognizing that “courts have granted protective orders to protect confidential

                                   5   settlement agreements”); see also Kalinauskas v. Wong, 151 F.R.D. 363, 365 (D. Nev. 1993)

                                   6   (“Confidential settlements benefit society and the parties involved by resolving disputes relatively

                                   7   quickly, with slight judicial intervention, and presumably result in greater satisfaction to the

                                   8   parties. Sound judicial policy fosters and protects this form of alternative dispute resolution . . . .

                                   9   The secrecy of a settlement agreement and the contractual rights of the parties thereunder deserve

                                  10   court protection.”); see also FireClean LLC v. Tuohy, No. CV-16-00604-TUC-JAS, 2018 WL

                                  11   1811712, at *11 (D. Ariz. Apr. 17, 2018) (“[T]he Court notes that there are strong public policy

                                  12   and judicial reasons that support keeping settlement agreements confidential.”); see also Abbott
Northern District of California
 United States District Court




                                  13   Diabetes Care Inc. v. Roche Diagnostics Corp., No. C05-03117 MJJ, 2007 WL 4166030, at *4

                                  14   (N.D. Cal. Nov. 19, 2007) (noting the “federal policy of encouraging settlements by safeguarding

                                  15   the confidentiality of settlement agreements”). To that end, some courts require a “particularized

                                  16   showing of a likelihood that admissible evidence will be generated by the dissemination of the

                                  17   terms of a settlement agreement.” Abbot Diabetes Care, 2007 WL 4166030, at *2 (citing Doe v.

                                  18   Methacton Sch. Dist., 164 F.R.D. 175, 1756 (E.D. Pa. 1995); Morse/Diesel, Inc. v. Fidelity and

                                  19   Deposit Co. of Maryland, 122 F.R.D. 447, 451 (S.D.N.Y. 1988)).

                                  20          Here, it is particularly appropriate to require that Emerson show something more than

                                  21   broad relevance before obtaining the confidential settlement agreement between BladeRoom and

                                  22   Facebook. As noted, Emerson’s request invokes the aforementioned federal policy promoting the

                                  23   settlement of litigation by preserving confidential resolutions. Moreover, the fact this request is

                                  24   framed as a discovery matter and appears post-verdict cannot be overlooked. Thus, in addition to

                                  25   overcoming the policy promoting settlement, Emerson must also convince the court there is a

                                  26   viable need for additional discovery at this late stage of the litigation. See California ex rel.

                                  27   California Dep’t of Toxic Substances Control v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998)

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO COMPEL SETTLEMENT AGREEMENT
                                                                       5
                                   1   (“District courts have wide latitude in controlling discovery . . . .”); see also Sheridan v. Reinke,

                                   2   611 Fed. Appx. 381, 384 (9th Cir. 2015) (applying a “good cause” standard to motions to reopen

                                   3   discovery).

                                   4          C.     Emerson Has Not Justified Disclosure of the Confidential Settlement Agreement
                                   5          Applying the authorities recited above to this case, it becomes apparent why Emerson has

                                   6   not, and indeed cannot, identify a legitimate need for the agreement between BladeRoom and

                                   7   Facebook which would justify ordering discovery and overcome the “strong public policy” in

                                   8   favor of informal resolution and against the disclosure of settlement terms.

                                   9          Only one of the two claims adjudicated by the jury could possibly qualify for an offset: the

                                  10   tort claim for misappropriation of trade secrets. Even assuming Facebook’s settlement agreement

                                  11   with BladeRoom assigned monetary amounts to particular claims, Emerson cannot offset any

                                  12   payment made by Facebook to BladeRoom for breach of contract because Facebook and Emerson
Northern District of California
 United States District Court




                                  13   were not co-obligors on the same contract. Second Am. Compl., Dkt. No. 107, at ¶¶ 35, 38. To

                                  14   the contrary, BladeRoom alleged that Facebook and Emerson breached their separate non-

                                  15   disclosure agreements. Thus, by the statute’s explicit terms, § 877 does not apply to the breach of

                                  16   contract claims asserted in this action. Cal. Civ. Code § 877; Balfour Beatty Infrastructure, 2017

                                  17   WL 1739101, at *8 (N.D. Cal. May 4, 2017).

                                  18          Moreover, only one category of damages could possibly qualify for an offset: the amount

                                  19   awarded to BladeRoom for lost profits. For reasons already explained, Emerson could not offset

                                  20   against the jury’s unjust enrichment award any amount Facebook paid to BladeRoom for its own

                                  21   unjust enrichment because the jury’s measure of those damages was based on Emerson’s profits,

                                  22   not on BladeRoom’s loss. See Restatement (Third) of Unfair Competition § 45 cmt. f (1995). Put

                                  23   differently, BladeRoom is not overcompensated by receiving two unjust enrichment awards

                                  24   because Facebook and Emerson separately benefitted from their improper uses of BladeRoom’s

                                  25   trade secrets, and therefore must make separate disgorgements of profit. As a consequence, there

                                  26   is no chance of a double recovery as to unjust enrichment damages and no need to apply § 877.

                                  27   See Vesey v. United States, 626 F.2d 627, 633 (9th Cir. 1980) (“[T]he fundamental purpose of §

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO COMPEL SETTLEMENT AGREEMENT
                                                                       6
                                   1   877 of the California Code is to preclude a double recovery arising out of the same wrong.”).

                                   2             Once the claim for breach of contract and the damages for unjust enrichment are removed

                                   3   from consideration, the only path to a § 877 offset involves lost profits awarded to BladeRoom for

                                   4   misappropriation of trade secrets. But there is simply no way for Emerson to get on that path.

                                   5   The jury’s damages verdict, though differentiated between lost profits and unjust enrichment, is

                                   6   not apportioned between the two claims for which it found Emerson liable; that is, there is no way

                                   7   for the parties or the court to know how much was awarded for breach of contract and how much

                                   8   was awarded for misappropriation of trade secrets. In turn, there is simply no way to calculate an

                                   9   offset that applies only to the amount of lost profits awarded as tort damages. That number could

                                  10   be any amount between zero and $10 million, and only the jury knows the number.

                                  11             Even if the settlement agreement was ordered disclosed, and even if it provided some way

                                  12   to apportion any payment Facebook made to BladeRoom, Emerson could never meet its burden to
Northern District of California
 United States District Court




                                  13   prove the entitlement to an offset against the damages verdict as a matter of fact. Since Emerson

                                  14   has not shown that a § 877 offset is realistic rather than theoretical, its interest in the agreement

                                  15   between Facebook and BladeRoom is outweighed by the public policy protecting confidential

                                  16   settlement terms. The court will not order an idle act, and the motion to compel must therefore be

                                  17   denied.

                                  18   IV.       ORDER
                                  19             Emerson’s Motion to Compel Production of Settlement Agreement (Dkt. No. 891) is

                                  20   DENIED.

                                  21

                                  22             IT IS SO ORDERED.

                                  23   Dated: November 26, 2018

                                  24                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER DENYING DEFENDANT’S MOTION TO COMPEL SETTLEMENT AGREEMENT
                                                                       7
